Case 1:05-md-01720-MKB-JO Document 7409 Filed 04/25/19 Page 1 of 1 PageID #: 109321

career

design Associates, Inc.                                                                                 Helen Harkness, Ph.D.
     2818 S. Country Club Rd., Garland, TX 75043-1227•972-278-4701•options@career-design.com •www.career-design.com


                                                                                  FILED
                                                                             IN CLERK'S OFFICE          Anril 22 2019
                                                                       U.S.DISTRICT COURT E.D.N.\rP'^"
 UNITED STATES DISTRO COURT
 FOR THE EASTERN DISTRICT OF NEW YORK                                  ★       APR 2 5 2019          ^
                                                                          BROOKLYN OFFICE
 In re Payment Card Interchange Fee and                              No.05-MD-01720(MKB)(JO)
 Merchant Discount Antitrust Litigation


 Statement of Objections

 I am member of the Rule 23(b)(3) Settlement Class in the case called In re Payment Card
 Interchange Fee and Merchant Discount Antitrust Litigation.

 I am a Class member because my business, Career Design Associates, Inc. has accepted these cards
 for client payment and business use since approximately 1978.

 I do object to class counsel's request for attorneys'fees and expenses and or to the request for
 service awards to the Rule 23(b)(3) Class Plaintiffs.

 If additional information is needed, contact me at the above address of phone.

 My business contact information is:
 Career Design Associates, Inc.
 2818 S. Country Club Road
 Garland, Texas 75043
 972-278-4701
 options@career-design.com

 My personal information is:
 Helen Leslie Harkness,PhD
 2818 S. Country Club Road
 Garland, Texas 75043
972-278-4701


 Sinjcerely,



 Helen Harkness, PhD




                                                                                          Freedom is Knowing Your Options
